DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 11/4/2019 has been received and will be entered.
Claim(s) 1-5 is/are pending.
Claim(s) 4 is/are currently amended.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
1/29/2020
3/26/2021
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


I. Claim(s) 1-2 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”). 

With respect to Claim 1, this claim requires “vertically oriented carbon nanotubes coated with amorphous carbon.” Pham teaches vertically oriented carbon nanotubes (Pham at 3, “Fig. 3;” 6, “Fig. 10.”) coated with amorphous carbon. See e.g. (Pham “Abstract”) (“Transmission electron microscopy (TEM) further determines the degree of tube crystallinity as well as the thickness of amorphous carbon coating around the nanotubes.”).
Claim 1 further requires “a base layer which has the vertically oriented carbon nanotubes fixed thereto.” A base layer is taught. (Pham at 2, “Fig. 1”). 
Claim 1 further requires “each of the vertically oriented carbon nanotubes having first and second opposite ends in a direction of orientation of the vertically oriented carbon nanotubes, at least one of the first and second opposite ends being exposed on an outside of the base layer.” The nanotubes have ends and are so oriented/exposed. (Pham at 3, “Fig. 3;” 6, “Fig. 10.”), passim. 
As to Claim 2, Pham teaches two base layers stacked in the direction of orientation. (Pham at 2, “Fig. 1”). 




II. Claim(s) 1-5 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al., Transfer of vertically aligned carbon nanotube arrays onto flexible substrates for gecko-inspired dry adhesive application, RSC Adv. 2015; 5: 46749-46759 (hereinafter “Li at __”).

With respect to Claim 1, this claim requires “vertically oriented carbon nanotubes coated with amorphous carbon.” Li teaches vertically oriented nanotubes (Li “Fig. 1”) with amorphous carbon. (Li at 46754, col. 1; “Fig. 3”). 
Claim 1 further requires “a base layer which has the vertically oriented carbon nanotubes fixed thereto.” The nanotubes are fixed to a base layer. (Li “Fig. 1”)
Claim 1 further requires “each of the vertically oriented carbon nanotubes having first and second opposite ends in a direction of orientation of the vertically oriented carbon nanotubes, at least one of the first and second opposite ends being exposed on an outside of the base layer.” The nanotubes have ends and are so oriented/exposed. (Li “Fig. 1”).
As to Claim 2, the layers are stacked. (Li “Fig. 1”) (TPU, PET). 
As to Claim 3, the “bonded to a PET sheet” language is interpreted as within the at least two layers. (Li at 46750, col. 2) (“bonded to a PET plastic sheet”). 
As to Claim 4, Li teaches the PET is “flexible,” which is interpreted as elastic. (Li at 46750, col. 2) (“on top of a flexible PET plastic sheet for use as the transfer substrate.”). 
With respect to Claim 5, this claim requires “a carbon nanotube preparing step comprising preparing vertically oriented carbon nanotubes on a substrate and coating amorphous carbon on the vertically oriented carbon nanotubes.”  Li teaches preparing vertically oriented nanotubes (Li at 46750, col. 2 – “2.1 VACNT array synthesis”) with amorphous carbon. (Li at 46754, col. 1; “Fig. 3”). 
Claim 5 further requires “a fixing step comprising fixing the vertically oriented carbon nanotubes to a base layer.” The nanotubes are fixed to a base layer. (Li at 46750, col. 2 – “2.2 Transfer process of VACNT array”).

III. Claim(s) 1-5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., Transfer of vertically aligned carbon nanotube arrays onto flexible substrates for gecko-inspired dry adhesive application, RSC Adv. 2015; 5: 46749-46759 (hereinafter “Li at __”) in view of:
(i) Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”).

The discussions accompanying “Rejections I-II” above are incorporated herein by reference. To the extent that Li cannot be characterized as teaching the amorphous carbon coating (no such concession is made), Pham does. Substitution of the nanotubes of Pham for those of Li reflects substitution of known components to achieve predictable results. This does not impart patentability. MPEP 2143. 

IV. Claim 1-3 and 5 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0098904 to Dai, et al. in view of:
(i) Pham, et al., Effect of growth temperature on the synthesis of carbon nanotube arrays and amorphous carbon for thermal applications, Phys. Status Solidi A. 2017; 214(7): 1600852, pages 1-7, with Supplementary Information (6 April 2017, hereinafter “Pham at __”).

With respect to Claim 1, this claim requires “vertically oriented carbon nanotubes coated with amorphous carbon.” Dai teaches vertically oriented carbon nanotubes. See e.g. (Dai 1: [0026]; “Fig. 1(d)”). To the extent Dai may not teach the vertically oriented carbon nanotubes with an amorphous carbon coating, these are old and known. Official notice is taken. Pham is relied on as evidence. Substitution is an obvious expedient, reflecting substitution of known components to achieve predictable results. This does not impart patentability. MPEP 2143.
Claim 1 further requires “a base layer which has the vertically oriented carbon nanotubes fixed thereto.” Dai teaches a base layer. (Dai 5: [0094]-[0095]) (describing a surface).
Claim 1 further requires “each of the vertically oriented carbon nanotubes having first and second opposite ends in a direction of orientation of the vertically oriented carbon nanotubes, at least one of the first and second opposite ends being exposed on an outside of the base layer.” The orientation is taught. (Dai 1: [0026]; “Fig. 1(d)”), (Pham “Fig. 10”). 
As to Claim 2, Dai suggests multiple layers of various materials. (Dai 5: [0096]). 
As to Claim 3, Dai teaches heating to embed the nanotube in the layers. (Dai 5: [0096]). Dai teaches heating above the glass transition temperature to embed the nanotubes. Id. Heating above the glass transition temperature of the two layers is an obvious expedient to embed or make the nanotube “present” within the at least two layers. It reflects application of the techniques taught by Dai to achieve predictable results. This does not impart patentability. MPEP 2143. 
With respect to Claim 5, this claim requires “a carbon nanotube preparing step comprising preparing vertically oriented carbon nanotubes on a substrate and coating amorphous carbon on the vertically oriented carbon nanotubes.”  Dai teaches preparing vertically oriented carbon nanotubes. See e.g. (Dai 1: [0026]; “Fig. 1(d)”). To the extent Dai may not teach the vertically oriented carbon nanotubes with an amorphous carbon coating, these are old and known. Official notice is taken. Pham is relied on as evidence. Substitution is an obvious expedient, reflecting substitution of known components to achieve predictable results. This does not impart patentability. MPEP 2143.
Claim 5 further requires “a fixing step comprising fixing the vertically oriented carbon nanotubes to a base layer.” The nanotubes are fixed to a base layer. (Dai 5: [0080] et seq.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736